Citation Nr: 0002233	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  97-34 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD), prior to February 1, 
1998.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to July 
1973.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO), which increased the evaluation for 
the veteran's PTSD to 50 percent, effective August 30, 1996, 
the date of his claim for an increase.  During the pendency 
of the appeal, a June 1998 decision by a VA hearing officer 
increased the veteran's evaluation to 100 percent, effective 
February 1, 1998.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Prior to February 1, 1998, the veteran's PTSD was not 
manifested by severe impairment in the ability to maintain 
favorable relationships or obtain or retain employment, with 
deficiencies in most areas.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 50 
percent for PTSD, prior to February 1, 1998, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.130, Diagnostic Code 9411 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the RO was incorrect in 
not granting the benefit sought on appeal.  The veteran 
maintains, in substance, that the 100 percent evaluation 
assigned for his PTSD, effective February 1, 1998, should be 
effective August 30, 1996, the date of his claim for an 
increased evaluation.  He contends that while he was able to 
work prior to February 1, 1998, his PTSD was nevertheless 
totally incapacitating.  Therefore, a favorable determination 
has been requested.

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well-grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim). The Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.  VA treatment records have been obtained and the 
veteran has been provided VA examinations.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Disability ratings in this case are determined by applying 
the criteria set forth in the VA Schedule for Rating 
Disabilities (Rating Schedule) found in 38 C.F.R. Part 4 
(1996 and 1999).  The Board attempts to determine the extent 
to which the veteran's service-connected disability adversely 
affects his ability to function under the 
ordinary conditions of daily life, and the assigned rating is 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Under the provisions of the Rating Schedule in effect prior 
to November 7, 1996, a 50 percent evaluation for PTSD 
requires that the ability to establish or maintain effective 
or favorable relationships with people be considerably 
impaired, and that by reason of psychoneurotic symptoms, the 
reliability, flexibility, and efficiency levels be so reduced 
as to result in considerable industrial impairment.  
Diagnostic Code 9411.  

A 70 percent evaluation for PTSD requires that the ability to 
establish and maintain effective or favorable relationships 
with people be severely impaired, and that by reason of the 
severity and persistence of psychoneurotic symptoms, there is 
severe impairment in the ability to obtain and retain 
employment.  Id. 

A 100 percent evaluation for PTSD requires that the attitudes 
of all contacts except the most intimate be so adversely 
affected as to result in virtual isolation in the community, 
or that there be totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes (such as fantasy, 
confusion, panic, and explosions of aggressive energy) 
associated with almost all daily activities resulting in a 
profound retreat from mature behavior.  The individual may 
also be demonstrably unable to obtain or retain employment.  
Id.  

The United States Court of Appeals for Veterans Claims, 
formerly the United States Court of Veterans Appeals, (Court) 
has determined that the three criteria enumerated for a 100 
percent evaluation for a psychiatric disability are to be 
viewed separately, such that the veteran need only satisfy 
one of the three criteria in order to warrant the grant of a 
100 percent evaluation.  See Johnson v. Brown, Vet. App. 95, 
99 (1994).

Under the provisions of the Rating Schedule effective 
November 7, 1996, a 50 percent evaluation for PTSD is 
warranted by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
Diagnostic Code 9411.

A 70 percent evaluation for PTSD is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities: speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation for PTSD is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to 

perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  Id.

In assessing the degree of disability attributable to a 
service-connected disorder, the disorder is viewed in 
relation to its whole history.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath 1 Vet. App. 589.  Historically, the veteran was 
granted service connection for PTSD by a November 1988 rating 
decision.  The assigned evaluation was 30 percent, effective 
April 1988.  Later, the veteran was granted a temporary 100 
percent evaluation under 38 C.F.R. § 4.29 (paragraph 29) for 
hospital treatment for PTSD beginning in April 1988.  The 30 
percent evaluation resumed July 1, 1998.  The veteran was 
granted a second temporary 100 percent evaluation under 
paragraph 29 for hospital treatment for PTSD beginning in 
February 1990.  The 30 percent evaluation resumed May 1, 
1990.  The veteran was granted a third temporary 100 percent 
evaluation under paragraph 29 for hospital treatment for PTSD 
beginning in August 1990.  The 30 percent evaluation resumed 
November 1, 1990.

The September 1997 rating decision on appeal increased the 
veteran's evaluation for PTSD to 50 percent.  The assigned 
evaluation was effective August 30, 1996, the date of receipt 
of his claim.  A June 1998 decision by a VA hearing officer 
increased the evaluation for the veteran's PTSD to 100 
percent, effective February 1, 1998.  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability has occurred, if the claim for 
an increased rating is received within one year from such 
date; otherwise the effective date is the date of receipt of 
the claim.  38 U.S.C.A. § 5110(a), (b)(2) (West 1991); 38 
C.F.R. § 3.400(o)(2) (1999).  Accordingly, the relevant 
appeal period for this claim begins August 30, 1995 (one year 
prior to the date of receipt of the claim), and ends January 
31, 1998.  


Turning to evidence regarding the severity of the veteran's 
PTSD during the appeal period, the claims file contains 
records of VA outpatient treatment which show that he was 
prescribed medication for PTSD during that time.  In 
addition, in September 1995 he stated that his field 
education for his master's degree in social work (MSW) was 
going very well, and that he wished to discontinue his every-
other month counseling.  He felt things were manageable.  In 
April 1996, the veteran was seen for the first time in 
several months after he requested an appointment due to 
mounting stress with school demands and pressure from his 
field education.  It was noted that he was to finish his MSW 
in three weeks.  Another appointment was made as the veteran 
was to continue with medication.  In July 1996, the veteran 
reported that he had no difficulties.  

According to the report of a September 1996 VA examination, 
the veteran had most recently been hospitalized for treatment 
of PTSD in 1990.  The veteran reported being unemployed since 
1990, and had participated in a social work curriculum from 
1992 to 1996.  He noted that he was able to perform the 
academic work, but was unable to implement what he had 
learned.  He said that he had sent out several resumes but 
had not gotten any response, and had concluded that he was 
not cut out for social work due to difficulties he had in 
getting along with other people.  

Subjectively, the veteran said that he could not leave his 
bedroom on Thanksgiving day because it was a Vietnam stressor 
anniversary date.  He said that his two marriages had failed 
because of his irritability and temper outbursts.  He had no 
children.  He reported having a difficult time talking to 
people.  He said that he frequently got into arguments, both 
in and out of work.  At work, he frequently got into 
arguments with fellow workers and supervisors.  He said that 
he had experienced suicidal ruminations, had made two 
suicidal attempts, could not tolerate having people approach 
him from behind, became jumpy from loud noises, and spent his 
free time fishing and watching television solitarily.  

Objectively, the veteran was easily startled, hyperalert, and 
frequently taken off guard when questions were put to him.  
He had difficulty gathering his thoughts and making a 
response.  However, his thinking was clear, logical and goal-
oriented.  He reported being in a fairly good mood.  The Axis 
I diagnosis was PTSD, based on: a) traumatic Vietnam War 
experiences; b) nightmares reference same; c) social 
withdrawal; d) startle reactions; e) intrusive thoughts.  The 
Axis V current global assessment of functioning (GAF) score 
was 50.

An outpatient treatment note dated in January 1997 provides 
that the veteran's medications were doing well, and that he 
had started a new job that interfered with his group therapy.  
In April 1997, a recent suicide attempt by a client had 
revived his own PTSD issues.  He desired an opportunity to 
"vent" in a clinical setting so as to manage his stress 
without overburdening his colleagues.  In November 1997, the 
veteran stated that doing PTSD work with troubled youth 
contributed to his vulnerability, and he believed that 
psycho-therapy on an as-needed basis would help him maintain 
his effectiveness as a caseworker without unduly exacerbating 
his own PTSD.  A December 1997 treatment note provides that 
the veteran's current job put him in the position of feeling 
like the last resort for adolescents in crisis, and that he 
needed a chance to unburden himself if he was to manage his 
own emotions.  In January 1998, the veteran noted that his 
job had been very stressful and that he was having difficulty 
relaxing at home due to his own PTSD.  The veteran was noted 
to have insufficient socialization outlets.  The assessment 
was that the veteran's high stress job plus perfectionism 
combined to foster anxiety.  

The veteran testified in March 1998 during a personal hearing 
that he had last worked at the beginning of February 1998.  
He had been a social worker at a community mental health 
center for ten months working with children with PTSD.  He 
said that he had gotten out of control and could not tolerate 
the work or being around other people.  

The veteran later testified in November 1999 before a travel 
section of the Board, chaired by the undersigned Board 
member.  He provided that he was medically retired from 
General Motors in February 1990 after an incident in which he 
attacked a supervisor.  He said that he was awarded Social 
Security Disability benefits for PTSD, effective February 
1990, and continued to receive them.  The veteran said that 
in 1990, he was told that he was unemployable by a staff 
member at the Brecksville VA Medical Center (VAMC).

The veteran said that prior to 1996 he had kept a gun by his 
bedside table, and began each day wondering if that was the 
day he would put the gun to his head.  He stated that at the 
time of his claim in August 1996, he was not working.  He 
worked for about nine months in 1997 and 1998 after he had 
earned his MSW.  He had to discontinue working in February 
1998, due to job-related stresses in 1997 that prevented him 
from being able to work.  Also, he would get into trouble for 
failing to respect the director at his job.  The veteran 
additionally said that other, non-job-related stresses were 
so great that he was unable to overcome his PTSD: he did not 
get along with other people, felt rage and anger, and had 
flashbacks and nightmares about twice a week.  The veteran 
said there were no other incidents or symptoms that had 
required an increase in medication prior to February 1998.  
He saw a private doctor around 1993 or 1994.

The veteran's wife stated that she had met him in 1997.  From 
that time until February 1998, he had a short fuse which was 
worse when he had been in chemotherapy.  He was irritable, 
and easily irritated and angered.  He was unable to sleep 
without medication, had bad nightmares and cold sweats, and 
would thrash around and speak in his sleep.  She said that 
she had to sleep in a separate room.

Based on a thorough review of the record, and the specific 
facts presented by the veteran's claim, the Board finds that 
the preponderance of the evidence is against an evaluation in 
excess of 50 percent for the veteran's PTSD, prior to 
February 1, 1998.  The Board recognizes that the veteran did 
in fact suffer from significant PTSD symptoms prior to this 
date.  However, the Board does not find that these symptoms 
warrant more than a 50 percent evaluation.

In reaching this determination, the Board first acknowledges 
the credible testimony by the veteran and his representative 
that he has received Social Security Disability benefits 
since 1990, due to PTSD.  The claims file does not contain a 
copy of any such determination, but does include 
correspondence from the veteran received in early 1991 or 
1992 (the record is unclear) indicating receipt of Social 
Security Disability payments.  However, receipt of Social 
Security Disability benefits for a service-connected 
disability does not automatically mean that the disability 
warrants a 100 percent evaluation for VA purposes.  In the 
present case, the relevance of Social Security Disability 
benefits, even if awarded for the veteran's PTSD, is 
diminished by the fact that during the relevant time period 
the veteran performed the necessary academic and field work 
to earn a master's degree, found full-time employment, and 
then maintained that employment for ten months.  

In addition, an evaluation in excess of 50 percent for PTSD 
for the appeal period is not supported by the veteran's GAF 
score of 50, as recorded by the report of the September 1996 
VA examination.  According to the GAF Functioning Scale, a 
score between 41 and 50 represents serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  DSM-IV;  38 C.F.R. § 4.125 (1999).  
Therefore, the veteran's GAF score of 50 places him at the 
initial stage leading to his eventual unsuccessful 
occupational functioning due to his PTSD symptoms.  

Moreover, the veteran's VA outpatient treatment records show 
that during the appeal period, he was able to successfully 
earn a master's degree, obtain employment and maintain that 
employment for a period of almost one year.  While the 
veteran undoubtedly felt stress while achieving these 
accomplishments, the record shows that he was able to cope 
with the stress with medication and outpatient therapy.  
Likewise, he has submitted no evidence from his employer that 
he missed any work, or performed his job duties poorly, due 
to his PTSD symptoms.  Also significant is the fact that even 
when exacerbated during the appeal period, his PTSD did not 
require inpatient hospitalization or result in suicide 
attempts, as it had in the past.  Finally, during the appeal 
period the veteran began a relationship that resulted in a 
marriage that has continued until the present.  This fact is 
noteworthy as it shows that the veteran was able to establish 
and maintain effective or favorable relationships.  

In conclusion the Board finds that the preponderance of the 
evidence is against entitlement to an evaluation in excess of 
50 percent for PTSD, prior to February 1, 1998.  In reaching 
this decision, the Board does not discount the eventual 
severity of the veteran's PTSD, as shown by his current 100 
percent evaluation.  However, the Board does conclude that 
the record fails to show that his PTSD was more severe than 
50 percent disabling, prior to February 1, 1998.  


ORDER

Entitlement to an evaluation in excess of 50 percent for 
PTSD, prior to February 1, 1998, is denied.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

